Exhibit 10.2



ATRECA, INC.

$100,000,000



CLASS A COMMON STOCK



SALES AGREEMENT



August 12, 2020



Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022



Ladies and Gentlemen:



Atreca, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

1.Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein and any Terms Agreement (as defined below), it may issue and
sell to or through Cowen, acting as agent and/or principal, shares (the
“Shares”) of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), having an aggregate offering price of up to $100,000,000
(the “Maximum Amount”).  Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitation set forth
in this Section 1 on the number or dollar amount of shares of Common Stock
issued and sold under this Agreement and any Terms Agreement shall be the sole
responsibility of the Company, and Cowen shall have no obligation in connection
with such compliance.  The issuance and sale of Common Stock through Cowen will
be effected pursuant to the Registration Statement (as defined below) filed, or
to be filed, by the Company and after such Registration Statement has been
declared effective by the Securities and Exchange Commission (the “Commission”),
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement (as defined below) to issue the Common Stock.

The Company shall file, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-239652), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Shares (the “ATM Prospectus”) to the base
prospectus included as part of such registration statement, and shall, if
necessary, prepare a prospectus supplement specifically relating to the Shares
(the “Prospectus Supplement”) to the base prospectus included as part of such
registration statement.  The



--------------------------------------------------------------------------------

Company shall furnish to Cowen, for use by Cowen, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, if any, relating to the Shares.  Except where the context
otherwise requires, such registration statement, and any post-effective
amendment thereto, as amended when it became effective, including all documents
filed as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, or any subsequent registration statement on Form S-3 filed
pursuant to Rule 415(a)(6) under the Securities Act by the Company to cover any
Shares, is herein called the “Registration Statement.”  The base prospectus,
including all documents incorporated therein by reference, included in the
Registration Statement, as it may be supplemented by the ATM Prospectus and the
Prospectus Supplement, if any, in the form in which such prospectus, ATM
Prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act,
together with any “issuer free writing prospectus,” as defined in Rule 433 of
the Securities Act regulations (“Rule 433”), relating to the Shares that (i) is
consented to by Cowen (including any free writing prospectus prepared by the
Company solely for use in connection with the offering contemplated by a
particular Terms Agreement), hereinafter referred to as a “Permitted Free
Writing Prospectus,” (ii) is required to be filed with the Commission by the
Company or (iii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to the Electronic Data Gathering
Analysis and Retrieval System (“EDGAR”).

2.Agency and Principal Transactions.  (a) Each time that the Company wishes to
issue and sell the Shares hereunder through Cowen, acting as agent (each, an
“Agency Transaction”), it will notify Cowen by email notice (or other method
mutually agreed to in writing by the parties) (a “Placement Notice”) containing
the parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares to be issued, the time period
during which sales are requested to be made, any limitation on the number or
dollar amount of Shares that may be sold in any one Trading Day (as defined in
Section 3) and any minimum price below which sales may not be made, a form of
which containing such minimum sales parameters necessary is attached hereto as
Schedule 1.  The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from Cowen set forth on Schedule 2, as such Schedule 2
may be amended from time to time. The Placement Notice shall be effective



- 2 -

--------------------------------------------------------------------------------

upon receipt by Cowen unless and until (i) in accordance with the notice
requirements set forth in Section 4, Cowen declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Shares have been sold, (iii) in accordance with the notice requirements
set forth in Section 4, the Company suspends or terminates the Placement Notice,
(iv) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, or (v) this Agreement
has been terminated under the provisions of Section 11.   The amount of any
discount, commission or other compensation to be paid by the Company to Cowen in
connection with the sale of the Shares shall be calculated in accordance with
the terms set forth in Schedule 3.  It is expressly acknowledged and agreed that
neither the Company nor Cowen will have any obligation whatsoever with respect
to an Agency Transaction or any Shares unless and until the Company delivers a
Placement Notice to Cowen and Cowen does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein.  In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

(b) The Company may also offer to sell the Shares directly to Cowen, as
principal, in which event such parties shall enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Exhibit 2(b) hereto
(with such changes thereto as may be agreed upon by the Company and Cowen),
relating to such sale in accordance with Section 3(b) hereof (each such
transaction being referred to as a “Principal Transaction”).



3.  Sale of Shares by Cowen.  (a) Subject to the terms and conditions herein set
forth, upon the Company’s delivery of a Placement Notice with respect to an
Agency Transaction, and unless the sale of the Shares described therein has been
declined, suspended, or otherwise terminated in accordance with the terms of
this Agreement, Cowen, for the period specified in the Placement Notice, will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of The Nasdaq Stock Market, Inc. (“Nasdaq”) to sell such Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Shares hereunder setting
forth the number of Shares sold on such day, the volume-weighted average price
of the Shares sold, and the Net Proceeds (as defined below) payable to the
Company.  In the event the Company engages Cowen for a sale of Shares in an
Agency Transaction that would constitute a “block” within the meaning of Rule
10b-18(a)(5) under the Exchange Act (a “Block Sale”), the Company will provide
Cowen, at Cowen’s request and upon reasonable advance notice to the Company, on
or prior to the Settlement Date (as defined below), the opinions of counsel,
accountant’s letter and officers’ certificates set forth in Section 8 hereof,
each dated the Settlement Date, and such other documents and information as
Cowen shall reasonably request. Cowen may sell Shares by any method permitted by
law deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act.  The Company acknowledges and agrees that (i) there can be no
assurance that



- 3 -

--------------------------------------------------------------------------------

Cowen will be successful in selling Shares, and (ii) Cowen will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Shares as required under this Section 3.  For the
purposes hereof, “Trading Day” means any day on which the Company’s Common Stock
is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

(b)(i)  If the Company wishes to issue and sell the Shares to Cowen pursuant to
this Agreement in a Principal Transaction, it will notify Cowen of the proposed
terms of the Principal Transaction. If Cowen, acting as principal, wishes to
accept such proposed terms (which it may decline to do for any reason in its
sole discretion) or, following discussions with the Company, wishes to accept
amended terms, the Company and Cowen shall enter into a Terms Agreement setting
forth the terms of such Principal Transaction.



(ii)  The terms set forth in a Terms Agreement shall not be binding on the
Company or Cowen unless and until the Company and Cowen have each executed and
delivered such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement shall control.



(iii) Each sale of the Shares to Cowen in a Principal Transaction shall be made
in accordance with the terms of this Agreement and a Terms Agreement, which
shall provide for the sale of such Shares to, and the purchase thereof by,
Cowen. A Terms Agreement may also specify certain provisions relating to the
reoffering of such Shares by Cowen. The commitment of Cowen to purchase the
Shares pursuant to any Terms Agreement shall be deemed to have been made on the
basis of the representations, warranties and agreements of the Company
contained, and shall be subject to the terms and conditions set forth, in this
Agreement and such Terms Agreement. Any such Terms Agreement shall specify the
number of the Shares to be purchased by Cowen pursuant thereto, the price to be
paid to the Company for such Shares, any provisions relating to rights of, and
default by, Cowen in the reoffering of the Shares, and the time, date (each such
time and date being referred to herein as a “Principal Settlement Date”) and
place of delivery of and payment for such Shares.



(c)Notwithstanding any other provision of this Agreement, the Company shall not
offer, sell or deliver, or request the offer or sale, of any Shares pursuant to
this Agreement (whether in an Agency Transaction or a Principal Transaction)
and, by notice to Cowen given by telephone (confirmed promptly by email), shall
cancel any instructions for the offer or sale of any Shares, and Cowen shall not
be obligated to offer or sell any Shares, (i) during any period in which the
Company is, or could be deemed to be, in possession of material non-public
information, or (ii) at any time from and including the date on which the
Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (an “Earnings
Announcement”) through and including the time that the Company files a Quarterly
Report on Form 10-Q or an Annual Report on Form 10-K that includes consolidated
financial statements as of and for the same period or periods, as the case may
be, covered by such Earnings Announcement.







- 4 -

--------------------------------------------------------------------------------

4.  Suspension of Sales.

(a)The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Shares; provided, however,
that such suspension shall not affect or impair either party’s obligations with
respect to any Shares sold hereunder prior to the receipt of such notice. While
a suspension is in effect, any obligation under Sections 7(m), 7(n) and 7(o)
with respect to delivery of certificates, opinion, or comfort letters to Cowen,
shall be waived. Each of the parties agrees that no such notice under this
Section 4 shall be effective against the other unless it is made to one of the
individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

(b)If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen or the Company may, at its sole discretion, suspend sales
of the Shares under this Agreement.



(c)The Registration Statement was declared effective on July 10, 2020.
Notwithstanding any other provision of this Agreement, during any period in
which the Registration Statement is no longer effective under the Securities
Act, the Company shall promptly notify Cowen, the Company shall not request the
sale of any Shares, and Cowen shall not be obligated to sell or offer to sell
any Shares.



5.  Settlement.

(a) Settlement of Shares.  Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Shares in an Agency Transaction will
occur on the second (2nd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, an “Agency Settlement Date” and the first such Agency Settlement
Date, the “First Delivery Date”; and any Agency Settlement Date and Principal
Settlement Date shall be referred to as a “Settlement Date”).  The amount of
proceeds to be delivered to the Company on a Settlement Date against receipt of
the Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by Cowen at which such Shares were sold, after deduction for
(i) Cowen’s commission, discount or other compensation for such sales payable by
the Company pursuant to Section 2 hereof or pursuant to any applicable Terms
Agreement, (ii) any other amounts due and payable by the Company to Cowen
hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.

(b) Delivery of Shares.  On or before each Settlement Date, the Company will, or
will cause its transfer agent to, electronically transfer the Shares being sold
by crediting Cowen’s or its designee’s account (provided Cowen shall have given
the Company written notice of such



- 5 -

--------------------------------------------------------------------------------

designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form.  On each Settlement Date, Cowen will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date.  The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver duly authorized Shares on
a Settlement Date (except if such default was caused by Cowen), the Company
agrees that in addition to and in no way limiting the rights and obligations set
forth in Section 9(a) (Indemnification and Contribution) hereto, it will
(i) hold Cowen harmless against any loss, claim, damage, or expense (including
reasonable and documented legal fees and expenses), as incurred, arising out of
or in connection with such default by the Company and (ii) pay to Cowen (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

6.  Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, Cowen that, unless such representation or warranty
specifies a different time, as of (i) the date of this Agreement, (ii) each date
on which the Company executes and delivers a Terms Agreement, (iii) each Time of
Sale (defined below), (iv) each Settlement Date, and (v) each Bring-Down Date
(as defined below) (each such date included in (i) through (v) above, a
“Representation Date”):

(a) Compliance with Registration Requirements. The Registration Statement and
any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act.  The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information in connection therewith.  No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, contemplated or
threatened by the Commission.  The Company meets the requirements for use of
Form S-3 under the Securities Act.  The sale of the Shares hereunder meets the
requirements of General Instruction I.B.1 of Form S-3.

(b)  No Misstatement or Omission.  The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act.  Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
complied and as of each of Representation Date complied and will comply in all
material respects with the Securities Act and did not and, as of each
Representation Date did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each Representation
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in



- 6 -

--------------------------------------------------------------------------------

reliance upon and in conformity with information relating to Agent’s Information
(as defined below).  There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required. As used herein,
“Time of Sale” means (i) with respect to each offering of Shares pursuant to
this Agreement, the time of Cowen’s initial entry into contracts with purchasers
for the sale of such Shares and (ii) with respect to each offering of Shares
pursuant to any relevant Terms Agreement, the time of sale of such Shares to
Cowen. “Agent’s Information” means, solely the following information in the
Prospectus:  the fifth paragraph and the last sentence of the eighth paragraph
under the caption “Plan of Distribution” in the Prospectus.

(c) Offering Materials Furnished to Cowen. The Company has delivered to Cowen
one complete copy of the Registration Statement and a copy of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested. The Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus (to the extent any such Permitted Free Writing Prospectus was
required to be filed with the Commission) delivered to Cowen for use in
connection with the public offering of the Shares contemplated herein or by any
Terms Agreement have been and will be identical to the versions of such
documents transmitted to the Commission for filing via EDGAR, except to the
extent permitted by Regulation S-T.

(d) Emerging Growth Company.  As of the date of this Agreement, the Company is
an “emerging growth company,” as defined in Section 2(a) of the Securities Act.
 The Company agrees to notify Cowen promptly upon the Company ceasing to be an
emerging growth company.

(e) Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 under the Securities Act.  The Company agrees to
notify Cowen promptly upon the Company becoming an “ineligible issuer.”

(f) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than the Prospectus or the Registration
Statement.

(g) The Sales Agreement; Terms Agreement. This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.  Any Terms Agreement
will have been duly authorized, executed and delivered by the Company and,
assuming due authorization, execution and delivery by the other parties thereto,
will be a legal, valid and binding agreement of the Company enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and by general equitable principles.



- 7 -

--------------------------------------------------------------------------------

(h) Authorization of the Common Stock. The Shares, when issued and delivered,
will be duly authorized for issuance and sale pursuant to this Agreement and any
Terms Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will conform to the descriptions thereof in
the Registration Statement and the Prospectus and will be duly authorized,
validly issued, fully paid and nonassessable, free and clear of any pledge,
lien, encumbrance, security interest or other claim, and the issuance and sale
of the Shares by the Company is not subject to preemptive or other similar
rights arising by

operation of law, under the organizational documents of the Company or under any
agreement to which the Company or any Subsidiary (as defined below) is a party
or otherwise.

(i) Ownership of Subsidiaries.  All of the outstanding shares of capital stock
(if any) of each subsidiary (if any) of the Company (each a “Subsidiary”) are,
except to the extent set forth in the Prospectus, owned by the Company directly
or indirectly through one or more wholly-owned Subsidiaries, free and clear of
any claim, lien, encumbrance, security interest, restriction upon voting or
transfer or any other claim of any third party.

(j) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement or any Terms Agreement, except for such rights as
have been duly waived.

(k) No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, neither the Company nor any of its Subsidiaries has sustained, since
the date of the latest audited financial statements included in the Prospectus,
(i) any material loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or action, order or decree of any court or governmental or regulatory
authority, otherwise than as set forth or contemplated in the Prospectus; (ii)
any material change in the capital stock (other than the issuance of shares of
Common Stock upon exercise of stock options and warrants described as
outstanding under, and the grant of options and awards under, existing equity
incentive plans described in the Registration Statement and the Prospectus) or
long-term debt of the Company or any of its Subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock; or (iii) any material adverse changes, or
any development involving a prospective material adverse change, in or affecting
the business, properties, assets, general affairs, management, financial
position, prospects, stockholders’ equity or results of operations of the
Company and its Subsidiaries taken as a whole, otherwise than as set forth or
contemplated in the Prospectus (any such change, a “Material Adverse Change”).

(l) Independent Accountants.  OUM & Co. LLP, who has expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, is an independent registered public accounting
firm as required by the Securities Act and the Exchange Act.

(m) Preparation of the Financial Statements. The financial statements, together
with the related notes, filed with the Commission as a part of or incorporated
by reference in the



- 8 -

--------------------------------------------------------------------------------

Registration Statement and included or incorporated by reference in the
Prospectus present fairly the consolidated financial position of the Company and
its Subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified.  Such financial statements
and related notes have been prepared in accordance with the generally accepted
accounting principles as applied in the United States applied on a consistent
basis throughout the periods involved, except as may be expressly set forth in
the related notes thereto and provided that unaudited interim financial
statements, which are subject to normal year-end adjustments, may not contain
certain footnotes, as permitted by the rules of the Commission.  The financial
statements, together with the related notes, incorporated by reference in the
Registration Statement and the Prospectus comply in all material respects with
Regulation S-X.    No other financial statements or supporting schedules or
exhibits are required by Regulation S-X to be included in or incorporated in the
Registration Statement.  The summary and selected financial data included or
incorporated in the Prospectus fairly present in all material respects the
information shown therein at the respective dates and for the respective periods
specified and are derived from the consolidated financial statements included or
incorporated by reference in the Registration Statement.

(n) XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(o) Organization and Good Standing of the Company and its Subsidiaries. The
Company and each of its Subsidiaries have been duly organized and are validly
existing as corporations or other legal entities in good standing (or the
foreign equivalent thereof) under the laws of their respective jurisdictions of
organization. The Company and each of its Subsidiaries are duly qualified to do
business and are in good standing as foreign corporations or other legal
entities in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification and have all power and authority (corporate or other) necessary to
own or hold their respective properties and to conduct the businesses in which
they are engaged, except where the failure to so qualify or have such power or
authority would not (i) reasonably be likely to have a material adverse effect
on the business, properties, management, financial position, stockholders’
equity, results of operations or prospects of the Company and its Subsidiaries
taken as a whole, or (ii) impair in any material respect the ability of the
Company to issue and sell the Shares under this Agreement and any Terms
Agreement (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”).  The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the Subsidiaries listed
in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the most
recently ended fiscal year.

(p) Capital Stock Matters. The Common Stock conforms in all material respects to
the description thereof contained in the Prospectus.  All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws.  None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company.  There





- 9 -

--------------------------------------------------------------------------------

are no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its Subsidiaries other than those accurately described in all
material respects in the Prospectus.  The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights.

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.   The execution, delivery and performance of this Agreement
and any Terms Agreement by the Company, the issuance and sale of the Shares by
the Company and the consummation of the transactions contemplated hereby and
thereby will not (with or without notice or lapse of time or both) (i) conflict
with or result in a breach or violation of any of the terms or provisions of,
constitute a default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, encumbrance,
security interest, claim or charge upon any property or assets of the Company or
any Subsidiary pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws (or analogous governing instruments, as applicable) of the
Company or any of its Subsidiaries or (iii) result in the violation of any law,
statute, rule, regulation, judgment, order or decree of any court or
governmental or regulatory agency or body, domestic or foreign, having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.  A “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company of any of its Subsidiaries.

(r) No Consents Required.  Except for the registration of the Shares under the
Securities Act, and applicable state securities laws, and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required by the Financial Industry Regulatory Authority (“FINRA”) and The Nasdaq
Global Market in connection with the purchase and sale of the Shares hereunder
and the listing of the Shares on The Nasdaq Global Market, no consent, approval,
authorization or order of, or filing, qualification or registration (each an
“Authorization”) with, any court, governmental or regulatory agency or body,
foreign or domestic, which has not been made, obtained or taken and is not in
full force and effect, is required for the execution, delivery and performance
of this Agreement and any Terms Agreement by the Company, the issuance and sale
of the Shares or the consummation of the transactions contemplated hereby and
thereby; and no event has occurred that allows or results in, or after notice or
lapse of time or both would allow or result in, revocation, suspension,
termination or invalidation of any such Authorization or any other impairment of
the rights of the holder or maker of any such Authorization.





- 10 -

--------------------------------------------------------------------------------

(s) No Material Actions or Proceedings.  Except as set forth in the Prospectus,
there is no legal or governmental proceeding to which the Company or any of its
Subsidiaries is a party or of which any property or assets of the Company or any
of its Subsidiaries is the subject, including any proceeding before the United
States Food and Drug Administration of the U.S. Department of Health and Human
Services (“FDA”) or comparable federal, state, local or foreign governmental
bodies (it being understood that the interaction between the Company and the FDA
and such comparable governmental bodies relating to the development and product
approval process shall not be deemed proceedings for purposes of this
representation), which is required to be described in the Registration Statement
or the Prospectus and is not described therein, or which, singularly or in the
aggregate, if determined adversely to the Company or any of its Subsidiaries,
could reasonably be expected to have a Material Adverse Effect; and no such
proceedings are threatened or, to the Company’s knowledge after reasonable
investigation and due diligence inquiry (“Knowledge”), contemplated by
governmental or regulatory authorities or threatened by others.  The Company is
in compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees governing its business as prescribed by the FDA,
or any other federal, state or foreign agencies or bodies engaged in the
regulation of pharmaceuticals or biohazardous substances or materials, except
where noncompliance would not, singularly or in the aggregate, have a Material
Adverse Effect.  All studies, tests, and preclinical and clinical studies
conducted by or on behalf of the Company to support approval for
commercialization of the Company’s product candidates have been conducted by the
Company, or to the Company’s Knowledge by third parties, in compliance with all
applicable federal, state or foreign laws, rules, orders and regulations, except
for such failure or failures to be in compliance as could not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect.
 Neither the Company nor any of its Subsidiaries is a party to any corporate
integrity agreements, monitoring agreements, consent decrees, settlement orders,
or similar agreements with or imposed by any governmental or regulatory
authority. Additionally, neither the Company, any of its Subsidiaries nor any of
their respective employees, officers, directors, or agents has been excluded,
suspended or debarred from participation in any U.S. federal health care program
or human clinical research or, to the Knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
could reasonably be expected to result in debarment, suspension, or exclusion.

(t) No Violation or Default.  Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws (or analogous governing instrument,
as applicable), (ii) in default in any respect, and no event has occurred which,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it is bound or to which any of
its property or assets is subject or (iii) in violation of any law, ordinance,
governmental rule, regulation or court order, decree or judgment to which it or
its property or assets may be subject (including, without limitation, those
administered by the FDA or by any foreign, federal, state or local governmental
or regulatory authority performing functions similar to those performed by the
FDA) except, in the case of clauses (ii) and (iii) above, for any such violation
or default that would not, singularly or in the aggregate, have a Material
Adverse Effect.





- 11 -

--------------------------------------------------------------------------------

(u) Licenses or Permits.  The Company and each of its Subsidiaries possess all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
governmental or regulatory agencies or bodies (including, without limitation,
those administered by the FDA or by any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Prospectus (collectively, the “Governmental Permits”) except where any
failures to possess or make the same would not, singularly or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company and its
Subsidiaries are in compliance with all such Governmental Permits, except where
any noncompliance would not have a Material Adverse Effect; all such
Governmental Permits are valid and in full force and effect, except where the
validity or failure to be in full force and effect would not reasonably be
expected to, singularly or in the aggregate, have a Material Adverse Effect.
 Neither the Company nor any Subsidiary has received notification of any
revocation, modification, suspension, termination or invalidation (or
proceedings related thereto) of any such Governmental Permit and the Company has
no reason to believe that any such Governmental Permit will not be renewed.

(v) Regulatory Matters.  The studies, tests and preclinical or clinical trials
conducted by or on behalf of the Company that are described in the Prospectus
(the “Company Studies and Trials”) were and, if still pending, are being,
conducted in all material respects in accordance with experimental protocols,
procedures and controls pursuant to, where applicable, accepted professional
scientific standards; the descriptions of the results of the Company Studies and
Trials contained in the Prospectus are accurate in all material respects; the
Company has no Knowledge of any other studies or trials not described in the
Prospectus, the results of which are inconsistent with or call into question the
results described or referred to in the Prospectus; and the Company has not
received any notices or correspondence from the FDA or any foreign, state or
local governmental body exercising comparable authority requiring the
termination, suspension or material modification of any Company Studies and
Trials that would reasonably be expected to have a Material Adverse Effect and,
to the Company’s Knowledge, there are no reasonable grounds for the same.  The
Company has obtained (or caused to be obtained) informed consent by or on behalf
of each human subject who participated in the Company Studies and Trials.  In
using or disclosing patient information received by the Company in connection
with the Company Studies and Trials, the Company has complied in all material
respects with all applicable laws and regulatory rules or requirements,
including, without limitation, the Health Insurance Portability and
Accountability Act of 1996 and the rules and regulations thereunder.  To the
Company’s Knowledge, none of the Company Studies and Trials involved any
investigator who has been disqualified as a clinical investigator or has been
found by the FDA to have engaged in scientific misconduct.  To the Company’s
Knowledge, the manufacturing facilities and operations of its suppliers are
operated in compliance in all material respects with all applicable statutes,
rules, regulations and policies of the FDA and comparable regulatory agencies
outside of the United States to which the Company is subject.

(w) Privacy Laws.  The Company and its Subsidiaries are, and take all necessary
actions to be, in material compliance with all internal and external privacy
policies, industry standards, all applicable statutes, judgments, orders, rules,
regulations of any court or arbitrator or other



- 12 -

--------------------------------------------------------------------------------

governmental or regulatory entity, any other legal obligations, and applicable
data privacy and security laws and regulations, including, without limitation,
the Health Insurance Portability and Accountability Act (“HIPAA”), as amended by
the Health Information Technology for Economic and Clinical Health Act (the
“HITECH Act”) (42 U.S.C. Section 17921 et seq.); the California Consumer Privacy
Act (“CCPA”); the European Union General Data Protection Regulation (“GDPR”) (EU
2016/679) (collectively, “Privacy Laws”) and any other applicable contractual
obligation, in each case relating to the collection, use, transfer, import,
export, storage, protection, disposal and disclosure by the Company or any of
its Subsidiaries of personal, personally identifiable, household, sensitive,
confidential or regulated data (“Data Security Obligations”).  To ensure
compliance with the Data Security Obligations, the Company and its Subsidiaries
have in place, comply with, and take appropriate steps reasonably designed to
ensure compliance in all material respects with their policies and procedures
relating to data privacy and security and the collection, storage, use,
disclosure, handling and analysis of Personal Data (the “Policies”).  “Personal
Data” means (i) a natural persons’ name, street address, telephone number, email
address, photograph, social security number, bank information, or customer or
account number; (ii) any information which would qualify as “personally
identifying information” under the Federal Trade Commission Act, as amended;
(iii) Protected Health Information as defined by HIPAA; (iv) “personal data” as
defined by GDPR; and (v) any other piece of information that allows the
identification of such natural person, or his or her family, or permits the
collection or analysis of any data related to an identified person’s health or
sexual orientation.  To the Knowledge of the Company, the execution, delivery
and performance of this Agreement, any Terms Agreement or any other agreement
referred to in this Agreement will not result in a breach of any Privacy Laws or
Policies.  Neither the Company nor any of its Subsidiaries (i) has received
notice of any actual or potential liability under or relating to, or actual or
potential violation of, any of the Privacy Laws, and has no knowledge of any
event or condition that would reasonably be expected to result in any such
notice; (ii) is currently conducting or paying for, in whole or in part, any
investigation, remediation or other corrective action pursuant to any Privacy
Law; (iii) is a party to any order, decree, or agreement that imposed any
obligation or liability under any Privacy Law or (iv) is a party to any action,
suit or proceeding by or before any court or governmental agency, authority or
body pending or threatened alleging non-compliance with any Data Security
Obligation.

(x) Tax Law Compliance.  The Company and its Subsidiaries each (i) have timely
filed all necessary federal, state, local and foreign tax returns, and all such
returns were true, complete and correct in all material respects, (ii) have paid
all federal, state, local and foreign taxes, for which it is liable, including,
without limitation, all sales and use taxes and all taxes which the Company or
any of its Subsidiaries is obligated to withhold from amounts owing to
employees, creditors and third parties, and (iii) do not have any tax deficiency
or claims outstanding or assessed or, to its Knowledge, proposed against any of
them, except those, in each of the cases described in clauses (i), (ii) and
(iii) above, that would not reasonably be expected to, singularly or in the
aggregate, have a Material Adverse Effect.

(y) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).  The Company is not, and after receipt of payment for
the





- 13 -

--------------------------------------------------------------------------------

Common Stock will not be, an “investment company” within the meaning of
Investment Company Act.

(z) Insurance.  The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company reasonably
believes is adequate for the conduct of their respective businesses and the
value of their respective properties.  Neither the Company nor any of its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.  Neither the
Company nor any of its Subsidiaries has received written notice from any
insurer, agent of such insurer or the broker of the Company or any of its
Subsidiaries that any material capital improvements or any other material
expenditures (other than premium payments) are required or necessary to be made
in order to continue such insurance.

(aa) No Price Stabilization or Manipulation.  The Company has not taken and will
not take, directly or indirectly, any action designed to or that would be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares.

(bb) Exchange Act Compliance.  The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(cc) No Unlawful Contributions or Other Payments.  Neither the Company nor any
of its Subsidiaries nor, to the Company’s knowledge, any director, officer,
employee, agent, affiliate or other person acting on behalf of the Company or
any Subsidiary has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government officials or employees, political parties or campaigns, political
party officials, or candidates for political office from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any applicable anti-corruption laws,
rules, or regulations of any other jurisdiction in which the Company or any
Subsidiary conducts business; or (iv) made any other unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any person.

(dd) Compliance with Money Laundering Laws.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the U.S. Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the





- 14 -

--------------------------------------------------------------------------------

applicable anti-money laundering statutes of jurisdictions where the Company and
its Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority, body or any arbitrator involving the Company or any of its
Subsidiaries with respect to Anti-Money Laundering Laws is pending, or to the
knowledge of the Company, threatened.

(ee) Compliance with OFAC.

(A)Neither the Company nor any of its Subsidiaries, nor any director, officer or
employee thereof, nor to the Company’s knowledge, any agent, affiliate,
representative, or other person acting on behalf of the Company or any of its
Subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is: (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), nor (ii)
located, organized, or resident in a country or territory that is the subject of
a U.S. government embargo (including, without limitation, Cuba, Iran, North
Korea, Syria and the Crimea).

(B)

The Company will not, directly or indirectly, use the Net Proceeds, or lend,
contribute or otherwise make available such Net Proceeds to any Subsidiary,
joint venture partner or other Person: (i) to fund or facilitate any activities
or business of or with any Person that, at the time of such funding or
facilitation, is the subject of Sanctions, or in any country or territory that,
at the time of such funding or facilitation, is the subject of a U.S. government
embargo; or (ii) in any other manner that will result in a violation of
Sanctions by any Person (including Cowen).

(C)

For the past five (5) years, the Company and its Subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any direct
or indirect dealings or transactions with any Person that at the time of the
dealing or transaction is or was the subject of Sanctions or any country or
territory that, at the time of the dealing or transaction is or was the subject
of a U.S. government embargo.

(ff) Accounting Controls.  The Company and each of its Subsidiaries maintains a
system of “internal control over financial reporting” (as such term is defined
in Rule 13a-15(f) of the General Rules and Regulations under the Exchange Act
(the “Exchange Act Rules”)) that complies with the requirements of the Exchange
Act and has been designed by their respective principal executive and principal
financial officers, or under their supervision, to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
accountability





- 15 -

--------------------------------------------------------------------------------

for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. To
the Knowledge of the Company, the Company’s internal control over financial
reporting is effective. Except as described in the Prospectus, since the end of
the Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(gg) Disclosure Controls. The Company and its Subsidiaries maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been reasonably designed to ensure that
information required to be disclosed by the Company and its Subsidiaries in
reports that they file or submit under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management to allow
timely decisions regarding disclosures.  The Company and its Subsidiaries have
conducted evaluations of the effectiveness of their disclosure controls as
required by Rule 13a-15 of the Exchange Act.

(hh) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries on the one hand, and the
directors, officers, stockholders (or analogous interest holders), customers or
suppliers of the Company or any of its affiliates on the other hand, which is
required to be described in the Prospectus and which is not so described.

(ii) Compliance with Environmental Laws. The Company and its Subsidiaries are in
compliance in all material respects with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to their businesses (“Environmental Laws”).
 There has been no storage, generation, transportation, handling, treatment,
disposal, discharge, emission, or other release of any kind of toxic or other
wastes or other hazardous substances by, due to, or caused by the Company or any
of its Subsidiaries (or, to the Company’s Knowledge, any other entity for whose
acts or omissions the Company or any of its Subsidiaries is or may otherwise be
liable) upon any of the property now or previously owned or leased by the
Company or any of its Subsidiaries, or upon any other property, in violation of
any law, statute, ordinance, rule, regulation, order, judgment, decree or permit
or which would, under any law, statute, ordinance, rule (including rule of
common law), regulation, order, judgment, decree or permit, give rise to any
liability that could reasonably be expected to have a  Material Adverse Effect;
and there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company or any of its Subsidiaries has knowledge.



- 16 -

--------------------------------------------------------------------------------

(jj) Intellectual Property.  The Company and its Subsidiaries own or possess the
valid right to use all valid and enforceable patents, patent applications,
trademarks, trademark registrations, service marks, service mark registrations,
Internet domain name registrations, copyrights, copyright registrations,
licenses, inventions, software, works of authorships, trade names, databases,
formulae, know how, and other intellectual property (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems, or procedures) (collectively, “Intellectual Property Rights”) necessary
to conduct their respective businesses as currently conducted, and as proposed
to be conducted and described in the Prospectus.  The Company and its
Subsidiaries, collectively, own all right, title and interest in and to the
Intellectual Property Rights described as owned by them in the Prospectus. The
Company and its Subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which to the Company’s Knowledge, is still pending, by any other
person to the rights of the Company and its Subsidiaries with respect to any
Intellectual Property Rights owned or used by the Company or its Subsidiaries.
 The Intellectual Property Rights owned by or, to the Company’s Knowledge,
licensed to Company and its Subsidiaries has not been adjudged invalid or
unenforceable by a court of competent jurisdiction or applicable government
agency, in whole or in part.  To the Company’s Knowledge, the Company and its
Subsidiaries’ respective businesses have not given, and do not and will not
give, rise to any infringement of, any misappropriation of, or other violation
of, any valid and enforceable Intellectual Property Rights of any other person.
 All agreements for the development, license or use of the Intellectual Property
Rights described in the Prospectus are valid, binding upon, and enforceable by
or against the parties thereto in accordance to its terms.  The Company has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of breach of any such agreement, and the
Company has no knowledge of any breach or anticipated breach by any other person
to any such agreement.  No claim has been made against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person. The Company has taken all reasonable steps to
protect, maintain and safeguard its Intellectual Property Rights, including the
execution of appropriate nondisclosure and confidentiality agreements.  The
employment or engagement by the Company of each current and former employee and
contractor, and their activities thereunder, has not and does not violate any
prior or current employment agreement of such employee or contractor except
where violations would not, singularly or in the aggregate, have a Material
Adverse Effect. Each such employee and contractor has signed an invention
assignment agreement giving the Company and its Subsidiaries sole and exclusive
rights to any Intellectual Property Rights developed by such person in
connection with his or her employment or engagement, as applicable, with the
Company or its Subsidiaries, except where such agreements were not signed would
not, singularly or in the aggregate, have a Material Adverse Effect. No
government funding, facilities or resources of a university, college, other
educational institution or research center or funding from third parties was
used in the development of any Intellectual Property Rights that are owned or
purported to be owned by the Company or any of its Subsidiaries and no
governmental agency or body, university, college, other educational institution
or research center has any claim or right in or to any such Intellectual
Property Rights, other than as





- 17 -

--------------------------------------------------------------------------------

described in the Company’s most recent Annual Report on Form 10-K.  The
consummation of the transactions contemplated by this Agreement and any Terms
Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company's right to own, use, or hold for use any of the
Intellectual Property Rights as owned, used or held for use in the conduct of
the business as currently conducted.  With respect to the use of the software in
the Company's business as it is currently conducted, the Company has not
experienced any material defects in such software, including any material error
or omission in the processing of any transactions other than defects which have
been corrected, and to the Company’s Knowledge, no such software contains any
device or feature designed to disrupt, disable, or otherwise impair the
functioning of any software or is subject to the terms of any "open source" or
other similar license that provides for the source code of the software to be
publicly distributed or dedicated to the public

(kk) IT Systems.  (i)(x)  There has been no security breach or attack or other
compromise of or relating to any of the Company’s and its Subsidiaries’
information technology and computer systems, networks, hardware, software, data
(including confidential information, trade secrets or other data of the Company
or any of its Subsidiaries or their respective customers, employees, suppliers,
vendors, patient data, data from preclinical studies and any third party data
maintained by or on behalf of them), equipment or technology (“IT Systems and
Data”), and (y) the Company and its Subsidiaries have not been notified of, and
have no knowledge of any event or condition that would reasonably be expected to
result in any security breach, attack or compromise to their IT Systems and
Data, (ii) the Company and its Subsidiaries have complied, and are presently in
compliance with, all applicable laws, statutes or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority
and all industry guidelines, standards, internal policies, contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification and (iii) the Company and its Subsidiaries have
used reasonable efforts to establish and maintain, and have established,
maintained, implemented, and complied with, reasonable information technology,
information security, cyber security and data protection controls, policies and
procedures, including oversight, access controls, encryption, technological and
physical safeguards and business continuity/disaster recovery and security plans
that are designed to protect against and prevent breach, destruction, loss,
unauthorized distribution, use, access, disablement, misappropriation or
modification, or other compromise or misuse of or relating to the IT Systems and
Data.

(ll) Title to Real and Personal Property.  The Company and each of its
Subsidiaries have good and marketable title in and (in the case of real
property) to, or have valid and marketable rights to lease or otherwise use, all
items of real or personal property which are material to the business of the
Company and its Subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, security interests, claims and defects that (i) do not,
singularly or in the aggregate, materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company or any of its Subsidiaries or (ii) could not reasonably
be expected, singularly or in the aggregate, to have a Material Adverse Effect.





- 18 -

--------------------------------------------------------------------------------

(mm) No Labor Dispute.  There is (A) no significant unfair labor practice
complaint pending against the Company, or any of its Subsidiaries, nor to the
Company’s Knowledge, threatened against it or any of its Subsidiaries, before
the National Labor Relations Board, any state or local labor relation board or
any foreign labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its Subsidiaries, or, to
the Company’s Knowledge, threatened against it and (B) no labor disturbance by
or dispute with, employees of the Company or any of its Subsidiaries exists or,
to the Company’s Knowledge, is contemplated or threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its Subsidiaries’ principal suppliers, manufacturers, customers or
contractors, that could reasonably be expected, singularly or in the aggregate,
to have a Material Adverse Effect.  The Company is not aware that any key
employee or significant group of employees of the Company or any Subsidiary
plans to terminate employment with the Company or any such Subsidiary.

(nn) Compliance with ERISA.  No “prohibited transaction” (as defined in Section
406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or could reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its Subsidiaries which could, singularly or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Each employee benefit plan of
the Company or any of its Subsidiaries is in compliance in all material respects
with applicable law, including ERISA and the Code. The Company and its
Subsidiaries have not incurred and could not reasonably be expected to incur
material liability under Title IV of ERISA with respect to the termination of,
or withdrawal from, any pension plan (as defined in ERISA).  Each pension plan
for which the Company or any of its Subsidiaries would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified,
and to the Company’s Knowledge, nothing has occurred, whether by action or by
failure to act, which could, singularly or in the aggregate, reasonably be
expected to cause the loss of such qualification.

(oo) Sarbanes-Oxley Act.  There is and has been no failure on the part of the
Company or, to the Company’s Knowledge, any of the Company’s officers or
directors, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(pp) Statistical and Market Data. The statistical and market related data
included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.





- 19 -

--------------------------------------------------------------------------------

(qq) No Restrictions on Subsidiaries. Except as described in the Prospectus, no
Subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from  the Company or from transferring any of such
Subsidiary’s properties or assets to the Company or any other Subsidiary of the
Company.

(rr) Forward-Looking Statements.  No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in or incorporated by reference in the Prospectus has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith.

(ss) Listing.  The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.  The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on Nasdaq, and the Company has
taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from Nasdaq, nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing. All of the Shares that have been or may be sold under
this Agreement and any Terms Agreement have been approved for listing on the
Nasdaq, subject to official notice of issuance; the Company has taken all
necessary actions to ensure that, upon and at all times after the Nasdaq shall
have approved the Shares for listing, it will be in compliance with all
applicable corporate governance requirements set forth in the Nasdaq’s listing
rules that are then in effect.

(tt) Brokers.  Except for Cowen, there is no broker, finder or other party that
is entitled to receive from the Company any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this Agreement
or by any Terms Agreement.

(uu)  Related Party Transactions.  There are no business relationships or
related-party transactions involving the Company or any Subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

(vv) No Reliance.  The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Shares.

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen pursuant to or in connection with this Agreement or any Terms
Agreement shall be deemed to be a representation and warranty by the Company to
Cowen as to the matters set forth therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.





- 20 -

--------------------------------------------------------------------------------

7.  Covenants of the Company.  The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Shares is required to be
delivered by Cowen under the Securities Act (including in circumstances where
such requirement may be satisfied pursuant to Rule 172 under the Securities
Act), (i) the Company will notify Cowen promptly of the time when any subsequent
amendment to the Registration Statement, other than documents incorporated by
reference, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) the Company will prepare and file
with the Commission, promptly upon Cowen’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in Cowen’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Shares by Cowen (provided, however, that the failure of
Cowen to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect Cowen’s right to rely on the representations and
warranties made by the Company in this Agreement or any Terms Agreement); (iii)
the Company will not file any amendment or supplement to the Registration
Statement or Prospectus, other than documents incorporated by reference,
relating to the Shares or a security convertible into the Shares unless a copy
thereof has been submitted to Cowen within a reasonable period of time before
the filing and Cowen has not reasonably objected thereto (provided, however,
that the failure of Cowen to make such objection shall not relieve the Company
of any obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement or any
Terms Agreement) and the Company will furnish to Cowen at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; (iv) the Company will cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act, and (v) prior to the termination of this
Agreement, the Company will notify Cowen if at any time the Registration
Statement shall no longer be effective as a result of the passage of time
pursuant to Rule 415 under the Securities Act or otherwise.  Prior to the
initial sale of any Shares, the Company shall file a final Prospectus Supplement
pursuant to Rule 424(b) relating to the Shares.

(b) Notice of Commission Stop Orders.  The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.

(c) Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Shares, (including in
circumstances where such requirement





- 21 -

--------------------------------------------------------------------------------

may be satisfied pursuant to Rule 172 under the Securities Act), the Company
will comply with all requirements imposed upon it by the Securities Act, as from
time to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act.  If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Cowen to suspend the offering
of Shares during such period and the Company will promptly amend or supplement
the Registration Statement or Prospectus (at the expense of the Company) so as
to correct such statement or omission or effect such compliance.

(d) Listing of Shares.  During any period in which the Prospectus relating to
the Shares is required to be delivered by Cowen under the Securities Act with
respect to a pending sale of the Shares (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), the
Company will use its commercially reasonable efforts to cause the Shares to be
listed on Nasdaq and to qualify the Shares for sale under the securities laws of
such jurisdictions as Cowen reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

(e) Delivery of Registration Statement and Prospectus.  The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Cowen may from time to
time reasonably request and, at Cowen’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Shares may be made;
provided, however, that the Company shall not be required to furnish any
document (other than the Prospectus) to Cowen to the extent such document is
available on EDGAR.

(f) Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g) Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and





- 22 -

--------------------------------------------------------------------------------

filing of the Registration Statement and each amendment and supplement thereto,
of each Prospectus and of each amendment and supplement thereto, (ii) the
preparation, issuance and delivery of the Shares, (iii) the qualification of the
Shares under securities laws in accordance with the provisions of Section 7(d)
of this Agreement, including filing fees (provided, however, that any fees or
disbursements of counsel for Cowen in connection therewith shall be paid by
Cowen except as set forth in (vii) below), (iv) the printing and delivery to
Cowen of copies of the Prospectus and any amendments or supplements thereto, and
of this Agreement and any Terms Agreement, (v) the fees and expenses incurred in
connection with the listing or qualification of the Shares for trading on
Nasdaq, (vi) the filing fees and expenses, if any, of the Commission, (vii) the
filing fees and associated legal expenses of Cowen’s outside counsel for filings
with the FINRA Corporate Financing Department, such legal expense reimbursement
not to exceed $15,000 and, (viii) the reasonable fees and disbursements of
Cowen’s counsel in an amount not to exceed $50,000.

(h) Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for 5 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Shares offered pursuant to the provisions of this Agreement or any Terms
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
stock option, stock bonus or other stock plan or arrangement described in the
Prospectus, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets, (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to Cowen in advance, or
(iv) any shares of common stock issuable upon the exchange, conversion or
redemption of securities or the exercise of warrants, options or other rights in
effect or outstanding.

(j) Change of Circumstances.  The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell Shares
hereunder or pursuant to a Terms Agreement, advise Cowen promptly after it shall
have received notice or obtained knowledge thereof, of any information or fact
that would alter or affect in any material respect any opinion, certificate,
letter or other document provided to Cowen pursuant to this Agreement or any
Terms Agreement.

(k) Due Diligence Cooperation.  The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby or by any Terms Agreement, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as Cowen may reasonably request.





- 23 -

--------------------------------------------------------------------------------

(l) Required Filings Relating to Sale of Shares.  The Company agrees that on
such dates as the Securities Act shall require, the Company will (i) file a
prospectus supplement with the Commission under the applicable paragraph of Rule
424(b) under the Securities Act (each and every filing under Rule 424(b), a
“Filing Date”), and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market. The Company
shall disclose in its quarterly reports on Form 10-Q and in its annual report on
Form 10-K, the number of the Shares sold through Cowen under this Agreement and
any Terms Agreement, and the gross proceeds and Net Proceeds to the Company from
the sale of the Shares and the compensation paid by the Company with respect to
sales of the Shares pursuant to this Agreement during the relevant quarter or,
in the case of an Annual Report on Form 10-K, during the fiscal year covered by
such Annual Report and the fourth quarter of such fiscal year.

(m) Bring-Down Dates; Certificate.  On or prior to the First Delivery Date and
each time (i) the Company files the Prospectus relating to the Shares or amends
or supplements the Registration Statement or the Prospectus relating to the
Shares (other than a prospectus supplement filed in accordance with Section 7(l)
of this Agreement) by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Shares; (ii) the
Company files an annual report on Form 10-K under the Exchange Act; (iii) the
Company files its quarterly reports on Form 10-Q under the Exchange Act; or (iv)
the Company files a report on Form 8-K containing amended financial information
(other than an earnings release) under the Exchange Act (each date of filing of
one or more of the documents referred to in clauses (i) through (iv) shall be a
"Bring-Down Date"); the Company shall furnish Cowen with a certificate, in the
form attached hereto as Exhibit 7(m) within two (2) Trading Days of any
Bring-Down Date if requested by Cowen.  The requirement to provide a certificate
under this Section 7(m) shall be waived for any Bring-Down Date occurring at a
time at which no Agency Transaction is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Bring-Down
Date) and the next occurring Bring-Down Date; provided, however, that such
waiver shall not apply for any Bring-Down Date on which the Company files its
annual report on Form 10-K.  Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares in an Agency Transaction following a
Bring-Down Date when the Company relied on such waiver and did not provide Cowen
with a certificate under this Section 7(m), then before the Company delivers the
Placement Notice or Cowen sells any Shares pursuant to such Agency Transaction,
the Company shall provide Cowen with a certificate, in the form attached hereto
as Exhibit 7(m), dated the date of the Placement Notice. With respect to any
Principal Transaction pursuant to a Terms Agreement, the certificate in the form
attached hereto as Exhibit 7(m) shall be delivered at the Principal Settlement
Date.

(n) Legal Opinion.  On or prior to the First Delivery Date and within two (2)
Trading Days of each Bring-Down Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
Cowen a written opinion and negative assurance letter of Cooley LLP (“Company
Counsel”), or other counsel satisfactory to Cowen, in form and substance
reasonably satisfactory to Cowen and its counsel, dated the date that the
opinion is





- 24 -

--------------------------------------------------------------------------------

required to be delivered, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such opinions for subsequent Bring-Down Dates, counsel may
furnish Cowen with a letter (a “Reliance Letter”) to the effect that Cowen may
rely on a prior opinion delivered under this Section 7(n) to the same extent as
if it were dated the date of such letter (except that statements in such prior
opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented at such Bring-Down Date); and provided
further, that Company Counsel will not be required to deliver a written opinion
with respect to a Bring-Down Date pursuant to clause (iii) in Section 7(m)
hereof. With respect to any Principal Transaction pursuant to a Terms Agreement,
the Company shall cause to be furnished to Cowen on the Principal Settlement
Date a written opinion of Company Counsel, or other counsel satisfactory to
Cowen, in form and substance reasonably satisfactory to Cowen and its counsel,
dated the Principal Settlement Date, substantially similar to the form attached
hereto as Exhibit 7(n)(i).

(o) Comfort Letter.  On or prior to the First Delivery Date and within two (2)
Trading Days of each Bring-Down Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the "Comfort Letters"), dated the date the
Comfort Letter is delivered, in form and substance reasonably satisfactory to
Cowen, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to Cowen in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter. With respect to any Principal
Transaction pursuant to a Terms Agreement, the Company shall cause its
independent accountants to furnish Cowen, in form and substance reasonably
satisfactory to Cowen, Comfort Letters at the Time of Sale, dated the date of
such Time of Sale, and on the Principal Settlement Date, dated the Principal
Settlement Date.

(p) Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Common Stock to be issued and sold
pursuant to this Agreement or any Terms Agreement, or pay anyone any
compensation for soliciting purchases of the Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its common stock in
accordance with Rule 10b-18 under the Exchange Act.

(q) Insurance.  The Company and its Subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.



- 25 -

--------------------------------------------------------------------------------

(r) Compliance with Laws.  The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.

(s) Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its Subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t) Securities Act and Exchange Act.  The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Shares as contemplated by the
provisions hereof and the Prospectus.

(u) No Offer to Sell.  Other than a Permitted Free Writing Prospectus, neither
Cowen nor the Company (including its agents and representatives, other than
Cowen in its capacity as such) will make, use, prepare, authorize, approve or
refer to any written communication (as defined in Rule 405 under the Securities
Act), required to be filed with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Common Stock hereunder.

(v) Sarbanes-Oxley Act.  The Company and its Subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

(w) Affirmation.  Each Placement Notice delivered by the Company to Cowen and
each execution and delivery by the Company of a Terms Agreement shall be deemed
to be (i) an affirmation that the representations, warranties and agreements of
the Company herein contained and contained in any certificate delivered to Cowen
pursuant hereto are true and correct at the time of delivery of such Placement
Notice or the date of such Terms Agreement, as the case may be, and (ii) an
undertaking that such representations, warranties and agreements will be true
and correct on any applicable Time of Sale and Settlement Date, as though made
at and as of each such time (it being understood that such representations,
warranties and agreements shall relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of such Placement Notice
acceptance or Terms Agreement, as the case may be).



(x)Renewal.    If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, the
aggregate gross sales price of Shares sold by the Company is less than the
Maximum Amount and this Agreement has not expired or been terminated, the
Company may, in its sole discretion, prior to the Renewal Deadline, file, if it
has not already done so and is eligible to do so, a new shelf registration
statement relating to the Shares, in a form reasonably satisfactory to Cowen,
and, if not





- 26 -

--------------------------------------------------------------------------------

automatically effective, will use its best efforts to cause such registration
statement to be declared effective within 60 days after the Renewal Deadline.
The Company will take all other action necessary or appropriate to permit the
issuance and sale of the Shares to continue as contemplated in the expired
registration statement relating to the Shares. References herein to the
Registration Statement shall include such new shelf registration statement.



8.  Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement Notice or pursuant to any Terms Agreement will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder and thereunder, to the completion by Cowen of a due
diligence review satisfactory to Cowen in its reasonable judgment, and to the
continuing satisfaction (or waiver by Cowen in its sole discretion) of the
following additional conditions:

(a) Registration Statement Effective.  The Registration Statement shall be
effective and shall be available for (i) all sales of Shares issued pursuant to
all prior Placement Notices or any Terms Agreements and (ii) the sale of all
Shares contemplated to be issued pursuant to any Placement Notice or any Terms
Agreement.

(b) No Material Notices.  None of the following events shall have occurred and
be continuing:  (i) receipt by the Company or any of its Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c) No Misstatement or Material Omission.  Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion, in consultation with outside counsel, is material, or omits
to state a fact that in Cowen’s opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.





- 27 -

--------------------------------------------------------------------------------

(d) Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
could reasonably be expected to have a Material Adverse Effect, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Shares on the terms and in the manner contemplated in the
Prospectus.

(e) Company Counsel Legal Opinion.  Cowen shall have received the opinion and
negative assurance letter of Company Counsel required to be delivered pursuant
to Section 7(n) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(n).

(f) Cowen Counsel Legal Opinion.  Cowen shall have received from Davis Polk &
Wardwell, LLP, counsel for Cowen, such opinion and negative assurance letter, on
or before the date on which the delivery of the Company Counsel legal opinion is
required pursuant to Section 7(n), with respect to such matters as Cowen may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

(g) Comfort Letter.  Cowen shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

(h) Representation Certificate.  Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i) Secretary’s Certificate.  On or prior to the First Delivery Date and at each
Principal Settlement Date, Cowen shall have received a certificate, signed on
behalf of the Company by its corporate secretary, in form and substance
satisfactory to Cowen and its counsel.

(j) No Suspension. Trading in the Common Stock shall not have been suspended on
Nasdaq.



(k) Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.





- 28 -

--------------------------------------------------------------------------------

(l) Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder or prior to any Principal Settlement Date shall
have been made within the applicable time period prescribed for such filing by
Rule 424. The Company shall file a prospectus supplement or a supplement to a
prospectus supplement in connection with any Principal Transaction pursuant to a
Terms Agreement within the applicable time period prescribed for such filing by
Rule 424.

(m) Approval for Listing.  The Shares shall either have been (i) approved for
listing on Nasdaq, subject only to notice of issuance, or (ii) the Company shall
have filed an application for listing of the Shares on Nasdaq at, or prior to,
the issuance of any Placement Notice.

(n) No Termination Event.  There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9.  Indemnification and Contribution.

(a) Company Indemnification.  The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable and documented investigative, legal and other expenses  incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which Cowen, or any such person, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus or in
any application or other document executed by or on behalf of the Company or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading or (z) any breach by any
of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement or any Terms Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Shares pursuant to this Agreement or any Terms Agreement and is caused directly
or indirectly by an untrue statement or omission, or alleged untrue statements
or omission, made in reliance upon and in conformity with solely Agent’s
Information.  This indemnity agreement will be in addition to any liability that
the Company might otherwise have.





- 29 -

--------------------------------------------------------------------------------

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
the Agent’s Information.

(c) Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable and
documented costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the reasonable and documented
fees, expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable and documented time after receiving notice of the commencement of the
action, in each of which cases the reasonable fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or parties.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees, disbursements and other charges of more than one
separate firm admitted to practice in such jurisdiction at any one time for all
such indemnified





- 30 -

--------------------------------------------------------------------------------

party or parties. All such fees, disbursements and other charges will be
reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.

(d) Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Shares (before deducting expenses) received by the Company bear
to the total compensation received by Cowen from the sale of Shares on behalf of
the Company.  If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof.  Notwithstanding the foregoing provisions of this Section 9(d), Cowen
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no



- 31 -

--------------------------------------------------------------------------------

person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement or any
Terms Agreement within the meaning of the Securities Act, and any officers,
directors, partners, employees or agents of Cowen, will have the same rights to
contribution as that party, and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

10.  Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Shares
and payment therefor or (iii) any termination of this Agreement.

11.  Termination.

(a) Cowen shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Effect, or any
development that could reasonably be expected to have a Material Adverse Effect
has occurred that, in the reasonable judgment of Cowen, may materially impair
the ability of Cowen to sell the Shares hereunder, (ii) the Company shall have
failed, refused or been unable to perform any agreement on its part to be
performed hereunder; provided, however, in the case of any failure of the
Company to deliver (or cause another person to deliver) any certification,
opinion, or letter required under Sections 7(m), 7(n), or 7(o), Cowen’s right to
terminate shall not arise unless such failure to deliver (or cause to be
delivered) continues for more than thirty (30) days from the date such delivery
was required (other than when an Agency Transaction is pending); (iii) any other
condition of Cowen’s obligations hereunder is not fulfilled, or (iv) any
suspension or limitation of trading in the Shares or in securities generally on
Nasdaq shall have occurred.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g)
(Expenses), Section 9 (Indemnification and Contribution), Section 10
(Representations and Agreements to Survive Delivery), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Cowen
elects to terminate this Agreement as provided in this Section 11(a), Cowen
shall provide the required notice as specified in Section 12 (Notices).



- 32 -

--------------------------------------------------------------------------------

(b)In the case of any purchase by Cowen pursuant to a Terms Agreement, the
obligations of Cowen pursuant to such Terms Agreement shall be subject to
termination by Cowen at any time prior to or at the Principal Settlement Date if
(A) since the time of execution of the Terms Agreement or the respective dates
as of which information is given in the Registration Statement or the
Prospectus, (i) there has been any Material Adverse Effect or material change in
the senior management of the Company, whether or not arising in the ordinary
course of business; or (ii) there has occurred any outbreak or escalation of
hostilities or other national or international calamity or crisis or change in
economic, political or other conditions, the effect of which on the United
States or international financial markets is such as to make it, in Cowen’s
judgment, impracticable to market the Shares or enforce contracts for the sale
of the Shares; or (iii) if trading in any securities of the Company has been
suspended by the Commission or by the Nasdaq, or if trading generally on the
Nasdaq over-the-counter market or the New York Stock Exchange has been suspended
(including an automatic halt in trading pursuant to market-decline triggers,
other than those in which solely program trading is temporarily halted), or
limitations on prices for trading (other than limitations on hours or numbers of
days of trading) have been fixed, or maximum ranges for prices for securities
have been required, by such exchange or FINRA or the over-the-counter market or
by order of the Commission or any other governmental authority; or (iv) if there
has been any downgrade in the rating of any of the Company’s debt securities or
preferred stock by any “nationally recognized statistical rating organization”
(as defined under Section 3(a)(62) of the Exchange Act); or (v) any federal,
state, local or foreign statute, regulation, rule or order of any court or other
governmental authority has been enacted, published, decreed or otherwise
promulgated which, in the opinion of Cowen, would reasonably be expected to
result in a Material Adverse Change; or (vi) any action has been taken by any
federal, state, local or foreign government or agency in respect of its monetary
or fiscal affairs which, in the opinion of Cowen, would reasonably be expected
to have a material adverse effect on the securities markets in the United
States. If Cowen elects to terminate its obligations pursuant to this Section
11(b), the Company shall be notified promptly in writing.



(c) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

(d) Cowen shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g), Section
9, Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.

(e) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Shares through
Cowen on the terms and subject to the conditions set forth herein; provided that
the provisions of Section 7(g), Section 9, Section 10, Section 16 and Section 17
hereof shall remain in full force and effect notwithstanding such termination.



- 33 -

--------------------------------------------------------------------------------

(f) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), (d) or (e) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(g) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Shares, such Shares shall
settle in accordance with the provisions of this Agreement.

12.  Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement or
any Terms Agreement shall be in writing, unless otherwise specified in this
Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, fax no. 646-562-1124,
Attention:  General Counsel; or if sent to the Company, shall be delivered to
Atreca, Inc., 450 E. Jamie Court, South San Francisco, CA 94080, Attention:
General Counsel, email: cphillips@atreca.com; with a copy to Cooley LLP, 3175
Hanover Street, Palo Alto, California 94304, Attention: Michael Tenta and
Danielle E. Naftulin, Fax: (650) 849-7400, email: mtenta@cooley.com and
dnaftulin@cooley.com. Each party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose.  Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable electronic
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which Nasdaq and commercial
banks in the City of New York are open for business.

13.  Successors and Assigns.  This Agreement and any Terms Agreement shall inure
to the benefit of and be binding upon the Company and Cowen and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 9 hereof. References to any of the parties contained in
this Agreement or any Terms Agreement shall be deemed to include the successors
and permitted assigns of such party. Nothing in this Agreement or any Terms
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or any such Terms Agreement, except as expressly provided in this
Agreement or such Terms Agreement. Neither party may assign its rights or
obligations under this Agreement or any Terms Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder or under any Terms Agreement to an affiliate of
Cowen without obtaining the Company’s consent.

14.  Adjustments for Share Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement or any Terms Agreement shall
be adjusted to take



- 34 -

--------------------------------------------------------------------------------

into account any share split, share dividend or similar event effected with
respect to the Common Stock.

15.  Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto), together with any Terms Agreement, constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement, nor any Terms Agreement,  nor any term hereof
may be amended except pursuant to a written instrument executed by the Company
and Cowen.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement and any Terms Agreement.

16.  Applicable Law; Consent to Jurisdiction. This Agreement and any Terms
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby or by any Terms Agreement, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

17.  Waiver of Jury Trial.  The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement, any Terms Agreement or any transaction
contemplated hereby or thereby.

18.  Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:

(a) Cowen has been retained solely to act as an arm’s length contractual
counterparty to the Company in connection with the sale of the Shares
contemplated hereby and any Terms Agreement and that no fiduciary, advisory or
agency relationship between the Company and Cowen has been created in respect of
any of the transactions contemplated by this Agreement or any Terms Agreement,
irrespective of whether Cowen has advised or is advising the Company on other
matters;



- 35 -

--------------------------------------------------------------------------------

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement or any Terms Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19.  Counterparts.  This Agreement and any Terms Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed Agreement or any Terms Agreement by one party to the other may be made
by facsimile or electronic transmission.

[Remainder of Page Intentionally Blank]





- 36 -

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.



Very truly yours,







COWEN AND COMPANY, LLC











By:

/s/ Michael Murphy



Name:

Michael Murphy



Title:

Managing Director















ACCEPTED as of the date



first-above written:







ATRECA, INC.







By:

/s/ John A. Orwin



Name:

John A. Orwin



Title:

President and CEO







- 37 -

--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE



From:

[                               ]

Cc:

[                               ]

To:

[                               ]

Subject:

Cowen At the Market Offering—Placement Notice



Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Atreca, Inc. (the “Company”) and Cowen and Company, LLC
(“Cowen”), dated August 12, 2020 (the “Agreement”), I hereby request on behalf
of the Company that Cowen sell up to [  ] shares of the Company’s Class A common
stock, par value $0.0001 per share, at a minimum market price of $_______ per
share.  Sales should begin on the date of this Notice and shall continue until
[DATE] [all shares are sold].







--------------------------------------------------------------------------------

SCHEDULE 2

Notice Parties



Company

John A. Orwin, Chief Executive Officer

Herbert Cross, Chief Financial Officer

Courtney Phillips, General Counsel and Corporate Secretary

Cowen

Michael Murphy, Managing Director

Karen Reni O’Reilly, Director







--------------------------------------------------------------------------------

SCHEDULE 3



Compensation

Cowen shall be paid compensation equal to 3% of the gross proceeds from the
sales of Shares in an Agency Transaction pursuant to the terms of this
Agreement.







--------------------------------------------------------------------------------

EXHIBIT 2(b)



ATRECA, INC.

[_________________] SHARES



TERMS AGREEMENT



____, 20__



Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies & Gentlemen:

Atreca, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein and in the Sales Agreement, dated August 12,
2020 (the “Sales Agreement”), between the Company and Cowen and Company, LLC
(“Cowen”), to issue and sell to Cowen the securities specified in the Schedule
hereto (the “Purchased Securities”). Unless otherwise defined below, terms
defined in the Sales Agreement shall have the same meanings when used herein.

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by Cowen, as agent of the Company, of offers to purchase securities
is incorporated herein by reference in its entirety, and shall be deemed to be
part of this Terms Agreement to the same extent as if such provisions had been
set forth in full herein. Each of the representations, warranties and agreements
set forth therein shall be deemed to have been made as of the date of this Terms
Agreement and the Settlement Date set forth in the Schedule hereto.

An amendment to the Registration Statement or a supplement to the Prospectus, as
the case may be, relating to the Purchased Securities, in the form heretofore
delivered to Cowen, is now proposed to be filed with the Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to Cowen, and Cowen agrees to purchase from the Company, the Purchased
Securities at the time and place and at the purchase price set forth in the
Schedule hereto.







--------------------------------------------------------------------------------

Notwithstanding any provision of the Sales Agreement or this Terms Agreement to
the contrary, the Company consents to Cowen trading in the Common Stock for
Cowen’s own account and for the account of its clients at the same time as sales
of the Purchased Securities occur pursuant to this Terms Agreement.



If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Sales Agreement incorporated herein by reference, shall
constitute a binding agreement between Cowen and the Company.





ATRECA, INC.







By:





Name:





Title:







Accepted and agreed as of

the date first above written:

COWEN AND COMPANY, LLC



By:





Name:





Title:











2

--------------------------------------------------------------------------------

Schedule to Terms Agreement

Title of Purchased Securities:

Class A Common Stock, par value $0.0001 per share

Number of Shares of Purchased Securities:

[•] Shares

Purchase Price Payable by Cowen:

$[•] per Share

Method of and Specified Funds for Payment of Purchase Price:

[By wire transfer to a bank account specified by the Company in same day funds.]

Method of Delivery:

[To Cowen’s account, or the account of Cowen’s designee, at The Depository Trust
Company via DWAC in return for payment of the purchase price.]

Settlement Date:

[•], 20[•]

Closing Location:

[•]

Documents to be Delivered:

The following documents referred to in the Sales Agreement shall be delivered on
the Settlement Date as a condition to the closing for the Purchased Securities
(which documents shall be dated on or as of the Settlement Date and shall be
appropriately updated to cover any Permitted Free Writing Prospectuses and any
amendments or supplements to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectuses and any documents incorporated by reference
therein):



(1) the opinion and negative assurance letter referred to in Section 8(e);

(2) the opinion and negative assurance letter referred to in Section 8(f)

(3) the “comfort letter” referred to in Section 8(g);

(4) the representation certificate referred to in Section 8(h);

(5) the secretary’s certificate referred to in Section 8(i)

(6) such other documents as Cowen shall reasonably request.









3

--------------------------------------------------------------------------------

Time of sale: [•] [a.m./p.m.] (New York City time) on [•], [•]

Time of sale information:

·

The number of shares of Purchased Securities set forth above.







4

--------------------------------------------------------------------------------

EXHIBIT 7(m)



OFFICER CERTIFICATE



The undersigned, the duly qualified and elected _______________________, of
Atreca, Inc. (“Company”), a Delaware corporation, does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(m) of the Sales
Agreement dated August 12, 2020 (the “Sales Agreement”) between the Company and
Cowen and Company, LLC, that to the best of the knowledge of the undersigned.



(i)The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii)The Company has complied with all agreements and satisfied all conditions on
its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.



By:







Name:







Title:











Date:

















--------------------------------------------------------------------------------

EXHIBIT 7(n)(i)



LEGAL OPINION



[To be circulated separately.]

2

--------------------------------------------------------------------------------